Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4-28-22 has been entered and fully considered by the examiner.

Rejoined Claims
Claim 1 is allowable.  Claims 7-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A, B, C, D, E, and F as set forth in the Office action mailed on 30 August 2021, is hereby withdrawn and claims 7-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Grabowski (Fig. 6 and 15) discloses an information processing apparatus, comprising:
a control unit (151) configured to:
control a display (804) to superimpose a virtual object (VC) on the real world (as seen in Fig. 6, the virtual object VC is overlaid on a view of the real world through the windshield), wherein
the virtual object is associated with a set position on the real world (eg. associated with the “desired destination” as discussed in [0131]), and
the superimposition of the virtual object (VC) is based on first position and orientation information (corresponding to the position and orientation seen in Fig. 6A, when the car is in lane 310) indicative of a position and an orientation of a mobile body (eg. VC is displayed based on a current position and orientation of the mobile body, ie. the position and orientation of the “automobile” in the left-most lane, as seen in Fig. 6A); and
a correction unit (152) configured to correct, based on a deviation in the first position and orientation information that is equal to or larger than a threshold value (as shown in Fig. 6B and 6C, the deviation of the position of the car is still below the “threshold” and the position of VC remains unchanged, however when the current position and orientation is determined to be equal to or larger than a threshold, ie. when the car has moved completely into lane 312, the position and orientation information is corrected so that the cable VC position moves as seen in Fig. 6D), the first position and orientation information (eg. corresponding to the automobile in lane 310 as shown in Fig. 6A) to second position and orientation information (eg. corresponding to the automobile in lane 312 as shown in Fig. 6D) that is non-continuous to the first position and orientation information (as shown in Fig. 6A and 6D, respectively, the two positions are displaced laterally from each other and non-continuous),
wherein the control unit is further configured to control, based on the correction, the display to perform transition display (shown in Fig. 6) that indicates transition (eg. the position of VC is “smoothly adjusted” as discussed in [0165]) of a display condition from a first display condition in which the virtual object is displayed based on the first position and orientation information (as shown in Fig. 6A, above lane 310) to a second display condition in which the virtual object is displayed based on the second position and orientation information (discussed in [0165], “whenever the centerline of the route changes, the position of the virtual cable path is slowly and smoothly (or discretely) adjusted to reflect such change”).
Furthermore, in addition to correcting for a deviation in position and orientation, Grabowski teaches wherein the correction unit additionally corrects for an “error” in the first position and orientation information ([0246] discusses “errors in the location data of the centerline of the desired route… for example due to bumps on the road” that must be “accounted for” to prevent “negative impact on the correctness of the optic flow and the motion parallax of the virtual cable relative to the surrounding terrain.”  [0247] discusses similar errors for orientation.).  However, Grabowski merely teaches that “there are many ways known in the art in which this can be accomplished” without providing specifics, such as any details regarding a threshold value.
	
Dupray et al. (US 2017/0069214) discloses (Fig. 1) a navigation method including correcting, based on an error in the first position and orientation information that is equal to or larger than a threshold value, the first position and orientation information (“calculating a corrective flight vector when the distance between the UAV's actual and intended positions exceeds an error threshold” as discussed in [0154]).
However, Dupray is unrelated to displaying virtual objects, and instead corrects the position and orientation of the mobile body itself (eg. with the “corrective flight vector”), and so is not combinable with Grabowski.

Bickerstaff et al. (US 2016/0035140) discloses correcting a virtual image for errors in position and orientation (eg. “positional error” discussed in [0104] and “correct viewpoint according to position and/or orientation data” as discussed in [0145]).

However, none of the currently cited references of record teaches or suggests a correction unit configured to correct first position and orientation information to second position and orientation information “based on an error in the first position and orientation information that is equal to or larger than a threshold value” when combined with each of the other currently cited claim limitations. 

Claims 19 and 20 have been amended to include limitations similar to those of claim 1, merely being directed towards an information processing method and non-transitory computer-readable medium instead of an information processing apparatus, and so are allowable for the same reasons as discussed above.

Claims 2-18 are dependent upon claim 1, and so are allowable for the same reasons as discussed above.

Claim 21 recites all of the limitations of the previous claims 1, 2, and 3, and so is allowable for the same reasons as discussed in the previous rejection, regarding claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691